Appellant did not attempt to demonstrate good cause to excuse
                his delay. We therefore conclude that the district court did not err in
                denying his petition as procedurally time barred, and we
                             ORDER the judgment of the district court AFFIRMED. 2




                                                                                   J.
                                                   Hardesty



                                                   Douglas
                                                           tott%
                                                               ,                   it



                                                      a)
                                                   Cherry




                      2 We  have reviewed all documents that appellant has submitted in
                proper person to the clerk of this court in this matter, and we conclude
                that no relief based upon those submissions is warranted. To the extent
                that appellant has attempted to present claims or facts in those
                submissions which were not previously presented in the proceedings
                below, we have declined to consider them in the first instance.

                      The district court did not abuse its discretion in denying appellant's
                request for the appointment of post-conviction counsel. See NRS 34.750.




SUPREME COURT
        OF
     NEVADA
                                                     2
(0) I94Th
                 cc: Hon. David B. Barker, District Judge
                      Phillip Smith
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                   3
(0) 1947A    e